IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
NIKHIL S. SHARMA,

              Petitioner,

v.                                                     Case No. 5D16-3832

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed December 22, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Nikhil S. Sharma, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the October 23, 2015

judgment and sentence in Case No. 2014-CF-001212 in the Circuit Court in and for

Citrus County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, COHEN, LAMBERT, JJ., concur.